PER CURIAM.
The wife appeals iron a final judgment of dissolution of marriage wherein she was awarded $7,500 lump sum alimony.
The two points presented on appeal are (1) although the husband transferred title to his property to his name and the name of the adult dependent daughter of the parties, and he placed $30,000 cash in the said daughter’s name, these are still to be considered as his assets, and (2) the court abused its discretion in granting only $7,-500 lump sum alimony to the wife when the husband’s assets were at least $68,000 and he was earning a gross salary of $260 a week.
The question of alimony is a matter resting within the sound discretion of the trial court based upon the particular facts and circumstances, with due regard for the basic principle of need and ability. Kalmutz v. Kalmutz, Fla.App.1974, 299 So.2d 30; Fesak v. Fesak, Fla.App.1974, 303 So.2d 47. Having reviewed the record, transcript and briefs of counsel, we find, no abuse of discretion on the part of the trial court in his award of lump sum alimony.
Accordingly, the judgment herein appealed is affirmed.
Affirmed.